NO








NO. 12-09-00233-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
RANDELL LAVELLE PRICE,
APPELLANT                                                     '     APPEAL
FROM THE 241ST
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


MEMORANDUM
OPINION
            Appellant
pleaded guilty to aggravated robbery.  We have received the trial court's
certification showing that this is a plea bargain case and Appellant has no
right to appeal.  See Tex. R.
App. P. 25.2(d).  The certification further shows that Appellant has
waived the right to appeal.  The certification is signed by Appellant and his
counsel and is supported by the record.  Accordingly, the appeal is dismissed
for want of jurisdiction.  All pending motions are overruled as moot.

                                                                                                SAM
GRIFFITH    
                                                                                                       
Justice
 
 
Opinion delivered March 3, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)